In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00027-CV

TRINITY FINANCIAL SERVICES, LLC,             §    On Appeal from the 96th District
Appellant                                         Court

                                             §    of Tarrant County (096-313075-19)
V.
                                             §    January 27, 2022

JASON MAHANAY AND AMBER                      §    Memorandum Opinion by Justice
MAHANAY, Appellees                                Birdwell

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

       It is further ordered that Appellees Jason Mahanay and Amber Mahanay shall

pay all costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell